avDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-8; 16-21; 22; 23; 24-29; 30-34; 35-38; 39-48; 49-51; 52-54; and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 14, 2022. Examiner recommends that Applicant cancels the withdrawn claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 22, 2019; January 9, 2020; January 11, 2021; and February 14, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This first action on the merits is in response to the application filed on July 1, 2019. Elected claims 9-15 and 55 are pending and have been examined according to the amended claims filed September 17, 2019.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications, Application No. 62/691,927, filed June 29, 2018; Application No. 62/720,560, filed August 21, 2018; Application No. 62/776,671, filed December 7, 2018; Application No. 62/792,044, filed January 14, 2019; Application No. 62/794,058 filed January 18, 2019; Application No. 62/828,153, filed April 2, 2019; and Application No. 62/839,234, filed April 26, 2019, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for at least some of elected claims 9-15 and 55 of this application.
In regards to Application 62/691,927, the specification does disclose a check out (see: fig 3, #214; [0024], [0031]). However, the specification of the prior-filed application does not disclose a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera, the at least one camera in communication with the database, said database continuously being updated based on prior transactions within. The specification also does not disclose the processor comparing items physically present with said database of images to authenticate products during the checkout process and storing product information in said database so as to improve accuracy and precision by way of machine learning. The specification fails to disclose all of the recited features of the checkout as claimed in claims 9-15 and 55 of the instant application. Therefore, elected claims 9-15 and 55 of the instant application do not receive benefit of Application 62/691,927, filed June 29, 2018.
In regards to Application 62/720,560, the specification does disclose a kiosk in wireless communication with a processor, the kiosk having at least one camera, and a database (see: fig 10; [0027], [0035]-[0039]). However, the specification of the prior-filed application does not disclose a processor in communication with a database of learned images, at least one camera in communication with the database, nor said database continuously being updated based on prior transactions within. The specification also does not disclose the processor comparing items physically present with said database of images to authenticate products during the checkout process nor storing product information in said database so as to improve accuracy and precision by way of machine learning. The specification fails to disclose all of the recited features of the checkout system as claimed in claims 9-15 and 55. Therefore, elected claims 9-15 and 55 of the instant application do not receive benefit of Application 62/720,560, filed August 21, 2018.
In regards to Application 62/776,671, the specification does disclose a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera, the at least one camera in communication with the database, the processor comparing items physically present with images to authenticate products during the checkout process, and storing product information in the database so as to improve accuracy and precision by way of machine learning. The kiosk also includes a wireless scale for weighing and can send a notification if there are unscanned or missing items (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]; and claim 3). However, the specification of the prior-filed application does not disclose that the system performs a face scan to link the user to their account; the face scan performed using a camera for payment and/or authentication; the scale configured to weigh a variable weight item; the scale configured to transmit weight information to the processor; the kiosk is in communication with cameras physically spaced apart from the kiosk itself; the kiosk is in communication with existing security cameras in a store; the cameras are depth sensing cameras; and a notification signal is made if authentication is successful or not successful, as required by claims 10-11, 13-15, and 55. The specification fails to disclose all of the recited features of the checkout system as claimed in claims 10-11, 13-15, and 55. Therefore, claims 10-11, 13-15, and 55 do not receive benefit of Application 62/776,671, filed December 7, 2018. Examiner notes that claims 9 and 12 do receive benefit of Application 62/776,671 because the prior-filed application does disclose all the recited features of claims 9 and 12.
In regards to Application 62/792,044, the specification discloses a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera, the at least one camera in communication with the database, the processor comparing items physically present with images to authenticate products during the checkout process, and storing product information in the database so as to improve accuracy and precision by way of machine learning. The kiosk also includes a wireless scale for weighing and can send a notification if there are unscanned or missing items (see: figs 10, 11; [0035]-[0040], [0044], [0047]-[0052]; and claims 3 and 4). However, specification of the prior-filed application does not disclose the system performs a face scan to link the user to their account, the face scan performed using a camera for payment and/or authentication; the scale configured to weigh a variable weight item, the scale configured to transmit weight information to the processor; the kiosk is in communication with cameras physically spaced apart from the kiosk itself; the kiosk is in communication with existing security cameras in a store; the cameras are depth sensing cameras; and a notification signal is made if authentication is successful or not successful. The specification fails to disclose the all of the recited features of the checkout system as claimed in claims 10-11, 13-15, and 55. Therefore, claims 10-11, 13-15, and 55 of the instant application does not receive benefit of Application 62/792,044, filed January 14, 2019. Examiner notes that claims 9 and 12 do receive benefit of Application 62/776,671 because the prior-filed application does disclose all the recited features of claims 9 and 12.
In regards to Application 62/794,058, the specification discloses a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera, the at least one camera in communication with the database, the processor comparing items physically present with images to authenticate products during the checkout process, and storing product information in the database so as to improve accuracy and precision by way of machine learning. The kiosk also includes a wireless scale for weighing variable items and transmitting weight information to the processor, and a notification can be sent if there are unscanned or missing items (see: figs 19, 22-24; [0052]-[0056], [0058]-[0059], [0071]; claims 3, 4, 6). However, specification of the prior-filed application does not disclose the system performs a face scan to link the user to their account, the face scan performed using a camera for payment and/or authentication; the kiosk is in communication with cameras physically spaced apart from the kiosk itself; the kiosk is in communication with existing security cameras in a store; the cameras are depth sensing cameras; and a notification signal is made if authentication is successful or not successful. The specification fails to disclose the all of the recited features of the checkout system as claimed in claims 10, 13-15, and 55. Therefore, claims 10, 13-15, and 55 of the instant application do not receive benefit of Application 62/794,058, filed January 18, 2019. Examiner notes that claims 9, 11, and 12 do receive benefit of Application 62/794,058 because the prior-filed application does disclose all the recited features of claims 9, 11, and 12.
In regards to Application 62/828,153, the specification discloses a kiosk in wireless communication with a processor, the processor in communication with a database of learned images, the kiosk having at least one camera, the at least one camera in communication with the database, the processor comparing items physically present with images to authenticate products during the checkout process, and storing product information in the database so as to improve accuracy and precision by way of machine learning. The kiosk also includes a wireless scale for weighing variable items and transmitting weight information to the processor, and a notification can be sent if there are unscanned or missing items (see: figs 19, 22-24; [0052]-[0056], [0058]-[0059], [0071]; claims 3, 4, 6). However, specification of the prior-filed application does not disclose the system performs a face scan to link the user to their account, the face scan performed using a camera for payment and/or authentication; the kiosk is in communication with cameras physically spaced apart from the kiosk itself; the kiosk is in communication with existing security cameras in a store; the cameras are depth sensing cameras; and a notification signal is made if authentication is successful or not successful. The specification fails to disclose the all of the recited features of the checkout system as claimed in claims 10, 13-15, and 55. Therefore, claims 10, 13-15, and 55 of the instant application do not receive benefit of Application 62/828,153, filed April 2, 2019. Examiner notes that claims 9, 11, and 12 do receive benefit of Application 62/828,153 because the prior-filed application does disclose all the recited features of claims 9, 11, and 12.
In regards to Application 62/839,234, the specification discloses cameras and an artificial intelligence algorithm for identifying, tracking, imaging, locating, and detecting items (see: [0005]-[0008]). However, specification of the prior-filed application does not disclose a kiosk in wireless communication with the processor, the processor in communication with a database of learned images, the kiosk having at least one camera, the at least one camera in communication with the database, said database continuously being updated based on prior transactions within; the processor comparing items physically present with said database of images to authenticate products during the checkout process, nor storing product information in said database so as to improve accuracy and precision by way of machine learning. The specification fails to disclose the all of the recited features of the checkout system as claimed in claims 9-15 and 55. Therefore, claims 9-15 and 55 of the instant application do not receive benefit of Application 62/839,234, filed April 26, 2019. 
In summary, the earliest priority date for elected independent claim 9 and dependent claim 12 is December 7, 2018.
The earliest priority date for elected dependent claim 11 is January 18, 2019.
None of the prior-filed applications claimed for priority fully disclose the limitations of  elected dependent claims 10, 13-15, and 55. Therefore, the earliest priority date for elected dependent claims 10, 13-15, and 55 is the date of filing of the instant application, which is July 1, 2019.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-15 and 55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites: “A system allowing a user to check out at a store, the apparatus and system comprising” in lines 1-2. There is insufficient antecedent basis for the limitation the apparatus in the claim. Therefore, claim 9 is rejected.
Claims 10-15 and 55 inherit the deficiencies of claim 9, and are therefore also rejected.
For purposes of examination, Examiner will interpret “A system allowing a user to check out at a store, the apparatus and system comprising” as “A system allowing a user to check out at a store, the .”

Claim 9 recites: “the database” in line 6; “said database” in lines 6-7; “said database of images” in lines 8-9; and “said database” in lines 12-13. There is insufficient antecedent basis for these limitations in the claims. Therefore, claim 9 is rejected.
Claims 10-15 and 55 inherit the deficiencies of claim 9, and are also rejected.
For purposes of examination, Examiner will interpret “the database” in line 6 as “the database of learned images”; “said database” in lines 6-7 as “said database of learned images”; “said database of images” in lines 8-9 as “said database of images” in lines 8-9 as “said database of learned images”; and “said database” in lines 12-13 as “said database of learned images”.

Claim 15 recites: “the cameras are depth sensing cameras”. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 15 is rejected.
For purposes of examination, Examiner will interpret “the cameras are depth sensing cameras” as “the at least one camera is a depth sensing camera.”




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 and 55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the system, as claimed in claims 9-15 and 55, is directed to a machine. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of product identification. Specifically, representative claim 9 recites the abstract idea of: 
stored images continuously being updated based on prior transactions within;
comparing items physically present with said stored images to authenticate products during the checkout process, 
storing product information so as to improve accuracy and precision.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 9 recites the abstract idea of product identification, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 9 is a certain method of organizing human activity because identifying products in a transaction is a sales activity. Thus, representative claim 9 recites an abstract idea. 
The recited limitations of representative claim 9 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. In this case, storing product information so as to improve accuracy and precision is a type of observation. Additionally, comparing items physically present with said stored images to authenticate products during the checkout process is a type of evaluation. Furthermore, stored images continuously being updated based on prior transactions within is a type of judgment. Thus, representative claim 9 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 9 includes additional elements such as a system, a processor, a kiosk in wireless communication with the processor, the processor in communication with a database of learned images, the kiosk having at least one camera, the at least one camera in communication with the database, and machine learning.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of product identification occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 9 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 9 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 9 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’" and simply recite intermediated settlement as performed by a generic computer." Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 9 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 9 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 9 is ineligible. 
Dependent claims 10-15 and 55 do not aid in the eligibility of independent claim 9. For example, claims 10-15 and 55 merely further define the abstract limitations of claim 9. Additionally, claims 10-15 includes additional elements of the system performs a face scan, the face scan performed using a camera, a scale, multiple cameras, the kiosk is in communication with existing security cameras, depth sensing cameras, and a notification signal. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link to a particular technological environment. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link to a particular technological environment. 
Thus, dependent claims 10-15 and 55 are also ineligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11-12, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Dhankhar (US 20150109451 A1, herein referred to as Dhankhar), in view of Ebersohn (US 20180341505 A1, herein referred to as Ebersohn).

With respect to claim 9, Dhankhar discloses:
A system allowing a user to check out at a store, the apparatus and system comprising {Dhankhar, see at least: figs 1-2; [0030] the automated object recognition kiosk 200 may implement the object recognition system 100 for retail checkouts}:
a processor {Dhankhar, see at least: fig 1, #102; [0024] The controller 102 may execute machine readable program instructions for processing data... The controller 102 may include... microprocessors};
a kiosk in wireless communication with the processor {Dhankhar, see at least: fig 1, #102, 108; [0024] a controller 102 in communication with... an object recognition device 108; [0026] Network may include multiple networks or sub-networks, each of which may include... wireless data pathway}, 
the processor in communication with a database of learned images {Dhankhar, see at least: fig 1, #102, 106; [0024] controller 102 in communication with… a storage device 106; [0027] The storage device 106 may be configured to store, manage, or process… data in a database related to the object being detected or recognized; [0029] The object recognition device 108 may receive multiple such object images from the database in the storage device 106, or the imaging device 112, or both, as a training dataset corresponding to a variety of objects for training the object recognition system 100 so that one or more images of an object scanned or captured by the imaging device 112 are analyzed and recognized by the object recognition device 108}, 
the kiosk having at least one camera {Dhankhar, see at least: fig 1, #108, 112; [0028] The object recognition device 108 ... may include and/or communicate with an imaging device 112... The imaging device 112 (e.g., a camera, a laser scanner, etc.) may be configured to create or capture an image of the illuminated object to be recognized}, 
the at least one camera in communication with the database {Dhankhar, see at least: fig 1, #106, 108, 112; [0045] The placed product may be directly imaged by one or more imaging devices such as the cameras 404, 408 to capture multiple images of the products. The captured images may be stored in the storage device 106 of the kiosk 200}, 
said database being updated {Dhankhar, see at least: [0045] The captured images may be stored in the storage device 106 of the kiosk 200; [0046] The controller 102 may be configured to feed the captured images as a training dataset to the object recognition device 108, which may be configured to extract multiple features... from the captured images of the products. The object recognition device 108 may use extracted features as inputs to a predetermined computer vision and machine learning method that may formulate an optimized model based on the extracted features. The optimized model may be saved in the storage device 106 by the object recognition device 108};
the processor comparing items physically present with said database of images to authenticate products during the checkout process {Dhankhar, see at least: [0048] Multiple cameras of the kiosk 200 may simultaneously capture multiple images of the product from different positions and orientations. The captured images may be fed to the object recognition device 108 by the controller 102. The object recognition device 108 may extract multiple features from the received images and apply the optimized model stored in the storage device 106 to these extracted features for recognizing the product based on the inventory product details stored in the storage device 106. Upon recognizing the product, the controller 102 may provide a visual, audio or textual indication to a user}, and
storing product information in said database so as to improve accuracy and precision by way of machine learning {Dhankhar, see at least: [0043] the automated object recognition kiosk 200 may be trained to obtain a model using various computer vision and machine learning methods... The obtained model may be stored in the storage device 106 and applied by the object recognition device 108 for recognizing products; [0044] the automated object recognition kiosk 200 may be fed with details of inventory products; [0045] The captured images may be stored in the storage device 106 of the kiosk 200}.
Although disclosing a kiosk that uses machine learning for checkout, Dhankhar does not disclose:
database continuously being updated based on prior transactions within.
However, Ebersohn teaches:
database continuously being updated based on prior transactions within {Ebersohn, see at least: [0094] At 314, the transaction data is captured by a Data Updater; [0095] At 316, the Data Updater commits the transaction data to a database… in the FIREBASE Cloud Service; [0040] FIREBASE is a real-time database}
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included updating the database in real-time with transaction data as taught by Ebersohn in the kiosk system of Dhankhar in order to enhance and optimize the use of a POS system (Ebersohn: [0002]).

With respect to claim 11, Dhankhar and Ebersohn teach the system of claim 9. Dhankhar further discloses:
wherein the kiosk includes a scale, the scale configured to weigh a variable weight item, the scale configured to transmit weight information to the processor {Dhankhar, see at least: fig 3, #310; [0037] the base portion 204 having one or more measurement sensors such as a weight sensor 310 for determining the weight of an object to be recognized upon being placed on the base portion 204; [0048] the product was placed on the kiosk base portion 204 equipped with a weight sensor, the controller 102 may display the weight of the product on the interactive display screen 220}.

With respect to claim 12, Dhankhar and Ebersohn teach the system of claim 9. Dhankhar further discloses:
wherein the kiosk includes multiple cameras {Dhankhar, see at least: [0040] The imaging region may be configured to secure one or more imaging devices… the cameras… may be two-dimensional cameras (2D cameras) or three-dimensional cameras (3D cameras)}.

With respect to claim 55, Dhankhar and Ebersohn teach the system of claim 9. Dhankhar further discloses:
wherein a notification signal is made if authentication is successful or not successful {Dhankhar, see at least: [0048] Upon recognizing the product, the controller 102 may provide a visual, audio or textual indication to a user. For example, the controller 102 may provide a pop-up message on the interactive display screen 220 with a beep to indicate a user that the product has been recognized}.


Claims 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dhankhar (US 20150109451 A1, herein referred to as Dhankhar), in view of Ebersohn (US 20180341505 A1, herein referred to as Ebersohn), in further view of Zucker (US 20080004892 A1, herein referred to as Zucker).

With respect to claim 10, Dhankhar and Ebersohn teach the system of claim 9. Dhankhar does not disclose:
wherein the system performs a face scan to link the user to their account, the face scan performed using a camera for payment and/or authentication.
However, Zucker teaches:
wherein the system performs a face scan to link the user to their account, the face scan performed using a camera for payment and/or authentication {Zucker, see at least: [0033] multiple cameras take shots of an individual and software/program selects the best digital photo to quote `enroll` the biometric data; [0034] A biometric face recognition program 70, is a computer-driven application for automatically identifying a person from a digital image... It does that by comparing selected facial features in the live image and a facial database; [0035] images of customers obtained by a camera or plurality of cameras 40 operating within and around the retail outlet. These additional images may be sent to the CPU 50 and compared by the biometric face recognition program 70 with previously captured first images; [0036] the message may contain information from the program for recognizing images of individuals authorized to use a debit/credit card 75}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included facial recognition as taught by Zucker in the kiosk system of Dhankhar and Ebersohn in order to include a biometric aid for customer relations (Zucker: [0019]).

With respect to claim 13, Dhankhar and Ebersohn teach the system of claim 9. Dhankhar further discloses:
wherein the kiosk is in communication with cameras {Dhankhar, see at least: fig 1, #112; fig 4; [0045] The placed product may be directly imaged by one or more imaging devices such as the cameras 404, 408}.
Although disclosing a kiosk in communication with multiple cameras, Dhankhar does not disclose:
cameras physically spaced apart from the kiosk itself.
However, Zucker teaches:
cameras physically spaced apart from the kiosk itself {Zucker, see at least: fig 1, #40, 50, 110; [0030] A camera or a plurality of cameras 40, as used herein, refers to one or more cameras, used separately or together to monitor the retail outlet, improve security, prevent theft, and improve customer relations within a retail outlet. The camera or plurality of cameras 40 may be operatively associated with the CPU 50}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included security cameras separate from the checkout as taught by Zucker in the kiosk system of Dhankhar and Ebersohn in order to improve security, prevent theft, and improve customer relations (Zucker: [0030]).

With respect to claim 14, Dhankhar and Ebersohn teach the system of claim 9. Dhankhar further discloses:
wherein the kiosk is in communication with cameras in a store {Dhankhar, see at least: fig 1, #112; fig 4; [0045] The placed product may be directly imaged by one or more imaging devices such as the cameras 404, 408}.
Although disclosing a kiosk in communication with cameras, Dhankhar does not disclose:
wherein the kiosk is in communication with existing security cameras in a store.
However, Zucker teaches:
wherein the kiosk is in communication with existing security cameras in a store {Zucker, see at least: fig 1, #40, 50, 110; [0030] A camera or a plurality of cameras 40, as used herein, refers to one or more cameras, used separately or together to monitor the retail outlet, improve security, prevent theft, and improve customer relations within a retail outlet. The camera or plurality of cameras 40 may be operatively associated with the CPU 50}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included security cameras separate from the checkout as taught by Zucker in the kiosk system of Dhankhar and Ebersohn in order to improve security, prevent theft, and improve customer relations (Zucker: [0030]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dhankhar (US 20150109451 A1, herein referred to as Dhankhar), in view of Ebersohn (US 20180341505 A1, herein referred to as Ebersohn), in further view of Vikram et. al. (US 20180218443 A1, herein referred to as Vikram).

With respect to claim 15, Dhankhar and Ebersohn teach the system of claim 9. Dhankhar does not disclose:
wherein the cameras are depth sensing cameras.
However, Vikram teaches:
wherein the cameras are depth sensing cameras {Vikram, see at least: [0024] Computing device 200 may also include optical sensors 210... Optical sensors 210... may include... a depth camera; [0018] computing devices 104 may include... any Point of Sale (POS) device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included depth sensing cameras as taught by Vikram in the kiosk system of Dhankhar and Ebersohn in order to capture user’s facial expressions and gestures (Vikram: [0024]-[0025]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu (US 20190228457 A1) was used to understand other methods of shopping in a retail environment, specifically by using cameras for an automatic check-out. 
Levy (2016 NPL) was used to understand the advantages of item recognition technology and how machine learning is used in that area.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3625